Citation Nr: 0901094	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  03-26 371	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for a neck disability to 
include as secondary to service-connected lumbar spine 
disability.  

2. Entitlement to service connection for a right hip 
disability to include as secondary to service connection 
lumbar spine disability.  

3. Entitlement to a rating higher than 40 percent for lumbar 
compression fracture at L2 with mechanical low back pain.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1977 to November 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In a May 2003 rating decision, the RO granted a 40 percent 
rating for the lumbar compression fracture at L2 with 
mechanical low back pain, effective in August 2002.  The 
veteran continued his appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1. A neck disability was not affirmatively shown to have had 
onset during service; a neck disability was not manifested to 
a compensable degree within one year from the date of 
separation from service; a neck disability, first diagnosed 
after service beyond the one-year presumptive period, is 
unrelated to an injury, disease, or event of service origin; 
and a neck disability is not shown to be causally related to 
service-connected disability.

2. A right hip disability was not affirmatively shown to have 
had onset during service; a right hip disability was not 
manifested to a compensable degree within one year from the 
date of separation from service; a right hip disability, 
first diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event of 
service origin; and a right hip disability is not shown to be 
causally related to service-connected disability.  



3. For the period considered in this appeal, the lumbar 
compression fracture at L2 with mechanical low back pain is 
manifested by pain in the low back, severe limitation of 
motion, flexion to 40 degrees with pain starting at 25 
degrees after repetitive motion, extension to 10 degrees with 
pain, lateral flexion to 15 degrees, and rotation to 10 
degrees with pain, and X-ray findings of mild dextroscoliosis 
and small anterior osteophytes; there is no objective 
evidence to demonstrate that an intervertebral disc syndrome 
is associated with the lumbar spine disability.  


CONCLUSIONS OF LAW

1. A neck disability is not due to injury or disease that was 
incurred in or aggravated by service; a neck disability as a 
chronic disease may not be presumed to have been incurred in 
service; and a neck disability is not proximately due to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

2. A right hip disability is not due to injury or disease 
that was incurred in or aggravated by service; a right hip 
disability as a chronic disease may not be presumed to have 
been incurred in service; and a right hip disability is not 
proximately due to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

3. The criteria for a rating higher than 40 percent for the 
lumbar compression fracture at L2 with mechanical low back 
pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5285, 5292, 5295 (effective prior to September 26, 2003), and 
Diagnostic Codes 5235, 5237, 5243 (effective on September 26, 
2003).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002, in June 2007, and in July 
2008.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was also notified of the type of evidence to 
substantiate the claim for a higher rating for his lumbar 
spine disability, namely, evidence indicating an increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life.  

Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable for the 
claim.  The notice included the general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated for his low back disability, which consists of a 
specific measurement or test result.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life). 



To the extent that the VCAA notice of June 2007 and July 2008 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided substantial content-complying VCAA 
notice the claims were readjudicated, as evidenced by the 
supplemental statements of the case, dated in March 2008 and 
August 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records and VA records.  The veteran himself has 
furnished private medical records.  He has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claims.  38 U.S.C.A. § 5103A(d).  
He was afforded VA examinations in July 2006 and March 2008, 
specifically to evaluate the nature and etiology of neck and 
right hip disabilities.  He was afforded VA examinations in 
October 2002, September 2004, July 2006, and March 2008, 
specifically to evaluate the nature and severity of the 
lumbar spine disability.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis and disease of the nervous 
system, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).



Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other 
substantive changes were made.  As the claim was filed before 
the other substantive changes were made, only the changes 
that conform to Allen apply.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A. Neck Disability

The veteran asserts that his neck pain is related to the 
injury sustained in service when he fractured his lumbar 
spine in a parachute jump.  

The veteran served on active duty from May 1977 to November 
1981.  His service treatment records contain no complaint or 
finding relevant to a neck disability.  After service, the 
initial reports of a neck condition are dated from the mid-
1990s.  A private CT scan of the cervical spine in June 1995 
showed C-6 radiculopathy and compression of the nerve roots 
bilaterally.  There was also a disc bulge at C6-7.  Due to 
the cervical radiculopathy secondary to a herniated disc, in 
November 1996 the veteran underwent cervical diskectomy at 
C6-7 as well as a fusion at C6-7.  Treatment records show 
that the veteran was subsequently seen for and diagnosed with 
chronic neck pain.  A VA EMG in February 2005 showed right 
C7-8 radiculopathy.  A private MRI of the cervical spine in 
June 2006 showed canal stenosis at C3-4 and C4-5.  

Based on the service treatment records, a neck disability was 
not affirmatively shown to have had onset in service.  While 
there is evidence that the veteran sustained a compression 
fracture of L2, there is no evidence of cervical spine injury 
at that time or for the duration of service.  After service, 
there is not actual documentation of a diagnosis of a 
cervical spine disability until many years later, after which 
time the veteran underwent surgical intervention.  The period 
without documented cervical spine complaints or findings from 
service until more than 10 years later interrupts continuity 
and weighs against the claim.  Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

Further, the Board finds the absence of medical evidence of 
continuity of symptomatology outweighs any statements 
regarding continuity, rendering lay evidence less probative 
than the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Moreover, incontrovertible evidence of cervical spine 
disability by 1995, at the earliest, is well beyond the one-
year presumptive period, the year following the date of 
separation from military service in November 1981, for such a 
condition as a chronic disease under 38 U.S.C.A. § 1137 and 
38 C.F.R. §§ 3.307, 3.309.

While a cervical spine disability was first documented after 
service, beyond the one-year presumptive period for the 
manifestation of a cervical spine disability as a chronic 
disease, there is no competent medical evidence that links 
the current cervical spine degenerative disc disease to 
service or to service-connected disability.  38 C.F.R. 
§§ 3.304(d), 3.310.  The VA examiners in July 2006 and March 
2008 specifically addressed these questions and rejected any 
association between a cervical spine disability and active 
service to include the service-connected lumbar spine 
disability.  

With rationale, the July 2006 VA examiner stated that the 
neck condition was not caused, related or secondary to the 
lumbar compression fracture at L2, and was not due to or a 
direct result of the service-connected L2 fracture.  Nor was 
the neck disability aggravated or increased in severity by 
the service-connected lumbar spine disability.  Further, the 
examiner found no evidence to support a relationship between 
the neck condition and service.  The March 2008 VA examiner 
reached the same opinion, to include the conclusion that the 
condition was more likely a degenerative process unrelated to 
service.    

To the extent that the veteran attributes his current neck 
disability to his period of service, including to his 
service-connected lumbar spine disability, where as here the 
determination involves a question of medical causation, a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

Although the veteran is competent to describe symptoms 
pertaining to his claimed disability, as a layperson he is 
not shown to be qualified to offer an opinion on the question 
of medical causation.  For this reason, the Board rejects his 
statements as competent evidence to substantiate the claim 
that his neck disability is the result of service-connected 
lumbar spine disability.

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as the weight of the evidence is against the 
claim of service connection for a neck disability, as 
articulated above, the Board finds that service connection is 
not warranted on a direct, presumptive, or secondary basis.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
neck disability, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

B. Right Hip Disability

The veteran claims that he has been having a lot of right hip 
and leg pain.  He asserts that his pain is related to the 
injury sustained in service when he fractured his lumbar 
spine at L2 in a parachute jump.  

The veteran served on active duty from May 1977 to November 
1981.  The service treatment records contain no complaint or 
finding relevant to the right hip.  After service, the 
initial reports of a hip  condition are dated from April 
1989, at which time the veteran underwent a VA examination 
and complained of pain radiating down his legs.  An 
orthopedic consultation focused on his lower back condition, 
with no specific references to the hips.  At an October 2002 
VA examination, the veteran described right-sided pain with 
occasional radiation into the hip.  Clinical findings were 
correlated to the low back.  On an October 2003 private 
record, U.S., M.D., indicated that the veteran complained of 
pain in his right and left groin.  The physician stated that 
"a long time ago" the veteran had "a military parachute 
injury to his right hip which might be the cause of his 
arthritis in the right hip."  The impression was right-sided 
hip pain, possibly related to hip arthritis.  At the time of 
a July 2006 VA examination, the veteran complained of pain in 
the lower back with radiation to both hips and legs.  He 
reported that there was constant pain in the posterior area 
of the hips, groin, and lateral aspect of the legs with 
numbness.  The diagnostic impression indicated that with 
regard to right hip pain, X-rays were normal and the pain was 
related to the degenerative disc disease, referred from the 
radiculopathy at the L5-S1 level.  

Based on the service treatment records, a right hip 
disability was not affirmatively shown to have had onset in 
service.  While there is evidence that the veteran sustained 
a compression fracture of L2, there is no evidence of a right 
hip injury at that time or for the duration of service.  
After service, there is not actual documentation of a 
diagnosis of a right hip disability until many years later.  



The period without documented hip complaint or finding from 
service until many years later interrupts continuity and 
weighs against the claim.  Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

Further, the Board finds the absence of medical evidence of 
continuity of symptomatology outweighs any statements 
regarding continuity, rendering lay evidence less probative 
than the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Moreover, incontrovertible evidence of right hip complaints 
by 1989, at the earliest, is well beyond the one-year 
presumptive period, that is, the year following the date of 
separation from military service in November 1981 for such a 
condition as a chronic disease under 38 U.S.C.A. § 1137 and 
38 C.F.R. §§ 3.307, 3.309.

While a right hip disability was first documented after 
service, beyond the one-year presumptive period for the 
manifestation of a hip disability as a chronic disease, there 
is no competent medical evidence that links the current right 
hip condition to service or to service-connected disability.  
38 C.F.R. §§ 3.304(d), 3.310.  The VA examiner in July 2006 
specifically addressed these questions and rejected any 
association between a right hip disability and active 
service, to include the service-connected lumbar spine 
disability.  With rationale, the July 2006 VA examiner stated 
that the right hip condition was not secondary to the lumbar 
compression fracture at L2, nor was it aggravated or 
increased in severity by the service-connected lumbar spine 
disability.  Further, the examiner found that the right hip 
pain was related to the degenerative disc disease of the 
lumbosacral spine, referred from the radiculopathy at the L5-
S1 level.  The examiner added that the hip pain, which was 
most likely a stenosis of the sacroiliac joints or lumbar 
radiculopathy condition, was not affected, aggravated, or 
caused by any direct effect of the L2 compression fracture.  

As for the veteran's claim of service connection on a 
secondary basis under 38 C.F.R. § 3.310, there are two 
medical opinions concerning the onset of the current right 
hip disability.  The Board recognizes that greater weight may 
be placed on one physician's opinion over another depending 
on factors such as reasoning employed and whether or not, and 
the extent to which, they reviewed the record.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the physician fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  Among the factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the opinion in favor of the veteran's secondary 
service connection claim, that is, that furnished by a 
private physician in October 2003, to the effect that the 
veteran's right hip arthritis might have been caused by a 
military parachute jump injury to the right hip, was not 
accompanied by any rationale.  Additionally, it is not 
apparent what records the physician relied upon in arriving 
at his conclusion, particularly as service treatment records 
do not substantiate a hip injury in the parachute jump 
accident, and the conclusion is quite bare and unaccompanied 
by any detail.  On the other hand, the VA examiner in July 
2006 had the benefit of review of the claims file while 
specifically evaluating the veteran's right hip condition 
through a comprehensive examination.  With rationale, the 
examiner concluded that the right hip condition was related 
to the lumbosacral spine degenerative disc disease, which was 
dissociated from the service-connected compression fracture 
at L2.  In light of the foregoing reasons, the Board finds 
that the VA examiner's opinion warrants a greater degree of 
probative weight than the equivocal private physician's 
opinion.  Accordingly, the weight of the medical evidence is 
against an association or link between the current right hip 
disability and the service-connected lumbar spine disability.



To the extent that the veteran attributes his right hip 
disability to his period of service, including to his 
service-connected lumbar spine disability, where as here the 
determination involves a question of medical causation, a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

Although the veteran in this case is competent to describe 
symptoms pertaining to his claimed disability, as a layperson 
he is not shown to be qualified to offer an opinion on the 
question of medical causation.  For this reason, the Board 
rejects his statements as competent evidence to substantiate 
the claim that his right hip disability is the result of 
service-connected lumbar spine disability.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as the weight of the evidence is against the 
claim of service connection for a right hip disability, as 
articulated above, the Board finds that service connection is 
not warranted on a direct, presumptive, or secondary basis.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
right hip disability, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



II. Claim for Increase 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran maintains that the lumbar compression fracture at 
L2 with mechanical low back pain is more severe than is 
reflected in the currently assigned 40 percent rating.  For 
the period considered in this appeal, his disability has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5292 (effective prior to September 26, 
2003).  During the course of the appeal the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002, and again effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).

When the law or regulation changes, the most favorable 
version applies and where an effective date is specified but 
there is no provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  VAOPGCPREC 3-2000.

The pertinent evidence in the file consists of private and VA 
records and reports of VA examinations conducted in October 
2002, in September 2004, in July 2006, and in March 2008.  
The pertinent law as applied to the facts of this case will 
be discussed herein below.

Criteria Effective prior to September 23, 2002

Under the criteria effective prior to September 23, 2002, the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for the lumbar compression fracture at L2 
with mechanical low back pain.  

Under the "old" rating criteria for evaluating arthritis 
due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis substantiated by X-ray findings is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  

Private treatment records show that in April 2003 X-rays 
revealed dextroscoliosis centered at L2-3, and disc space 
narrowing and small anterior osteophytes at all levels 
without spondylosis or spondylolisthesis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285, for evaluating 
residuals of a fracture of the vertebra, a 100 percent rating 
is warranted where there is cord involvement and the claimant 
is bedridden or requires long leg braces.  A 60 percent 
rating is warranted where there is no cord involvement and 
there is abnormal mobility requiring a neck brace (jury 
mast).  In other cases, the residuals are rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  38 
C.F.R. § 4.71a, Diagnostic Code 5285.  

The private and VA medical evidence does not demonstrate that 
the criteria for a 60 percent rating or a 100 percent rating 
are met.  Therefore, the veteran's disability will be 
evaluated according to limitation of motion.

The relevant limitation of motion criteria are found at 38 
C.F.R. § 4.71a, Diagnostic Codes 5289 and 5292.  Under 
Diagnostic Code 5289, for ankylosis of the lumbar spine, a 40 
percent rating is warranted for favorable ankylosis, and a 50 
percent rating is warranted for unfavorable ankylosis.  



The private and VA medical evidence, particularly the VA 
examinations, do not demonstrate that the veteran's lumbar 
spine is unfavorably ankylosed.  The most restrictive motion 
findings, at the time of the July 2006 VA examination, 
indicate that the veteran has at least minimal motion of the 
lumbar spine, forward flexion to 40 degrees with pain 
starting at 25 degrees after repetitive motion, extension to 
10 degrees with pain, lateral flexion to 15 degrees, and 
rotation to 10 degrees with pain).  Therefore, the criterion 
for a 50 percent rating under Diagnostic Code 5289 has not 
been met.  

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a maximum 40 percent rating is warranted for 
severe limitation of motion.  Thus, in the instant case there 
is no higher rating permitted under Diagnostic Code 5292.  

Under Diagnostic Code 5285, an additional 10 percent added 
where there is demonstrable deformity of a vertebral body.  
However, in this case there is no objective evidence of 
deformity of the L2, which is the specific area of the lumbar 
spine for which service connection was established.  While 
private and VA medical records indicate through X-rays, MRIs, 
and CT scans of the thoracolumbar spine conducted from 2002 
through 2008 that there is mild dextroscoliosis centered at 
L2-3 and that T11 and T12 exhibit a minimal wedging 
deformity, the vertebral body of L2 is itself not deformed.  
Rather, the vertebral body height at L2 and the 
intervertebral disc space at L2-3 were maintained and there 
was no evidence of acute fracture or malalignment.  With such 
findings, a 10 percent rating is not to be added to the 40 
percent rating for residuals of a compression fracture 
evaluated in accordance with limitation of motion.  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his service-connected lumbar spine 
disability.  Evaluating his disability under provisions 
relevant to intervertebral disc syndrome would be 
unwarranted, given that service connection has not 
specifically been established for such condition.  In fact, a 
disc syndrome has not been shown to be a part of the service-
connected disability.  

At the time of the VA examination in July 2006, the examiner 
expressed the opinion that the veteran's right L5-S1 
radiculopathy was not secondary to the lumbar compression 
fracture at L2 and related the radiculopathy instead to 
degenerative disc disease, stating that the compression 
fracture at L2 would not cause any neurological findings at 
the L5-S1 level.  Further, the examiner stated that the 
claims folder showed no evidence to support any injury of the 
lumbar spine at the L5-S1 level.  The March 2008 VA examiner 
also diagnosed degenerative disc disease at the L5-S1 level, 
and expressed the opinion that the current radiculopathy was 
less likely as not caused by or the result of the L2 
compression fracture, while noting that EMG findings 
correlate a radiculopathy coming from the L5-S1 level and not 
from the level where the veteran sustained his injury in 
service.  

Accordingly, neither the "old" nor the revised regulation 
pertaining to intervertebral disc syndrome is for application 
in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); and 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 23, 2002), published at 67 Fed. Reg. 
54345-54349 (August 22, 2002).  

Criteria Effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine and vertebral fracture, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, the preponderance of the evidence is against the 
veteran's claim for a higher rating under Diagnostic Code 
5003, 5285, 5289, and 5292.

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As discussed above, service connection is not in 
effect for intervertebral disc syndrome.  As such, evaluation 
of the veteran's lumbar spine disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003) is not in order.  



Criteria Effective on September 26, 2003

The Board finds that under the evaluation criteria effective 
on September 26, 2003, the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of a higher rating for the lumbar compression fracture at L2 
with mechanical low back pain.

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised, but the 
criteria for degenerative arthritis under Diagnostic Code 
5003 were not revised.  Under the revised criteria, a 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(effective September 26, 2003).

The revised criteria, as listed in the General Rating Formula 
for Diseases and Injuries of the Spine, has accompanying 
notes, of which the pertinent ones are as follows.  Note (1): 
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (5): 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic 


respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

The objective medical findings do not demonstrate that the 
veteran's service-connected lumbar compression fracture at L2 
with mechanical low back pain is manifested by unfavorable 
ankylosis of the entire thoracolumbar spine.  Rather, as 
discussed above, the range of motion findings on the July 
2006 VA examination, which demonstrated the most restrictive 
findings, consisted of forward flexion to 40 degrees with 
pain starting at 25 degrees after repetitive motion, 
extension to 10 degrees with pain, lateral flexion to 15 
degrees, and rotation to 10 degrees with pain.  In other 
words, there is no ankylosis, whether favorable or 
unfavorable.  Thus, a 50 percent rating is not in order under 
the revised criteria. 

Further, there is no objective evidence on private or VA 
outpatient treatment records to demonstrate findings that 
approximate the criteria for a higher rating.

As noted, the revised Diagnostic Code 5242 is for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  This implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.  
Even if DeLuca factors are not contemplated in the current 
evaluation criteria, there is no credible objective evidence 
to demonstrate that pain on use or during flare-ups results 
in additional functional limitation to the extent that under 
the revised Code 5242 unfavorable ankylosis of the entire 
thoracolumbar spine is shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was 
taken into account on the range of motion studies, such as 
noted on the VA examination on July 2006.  



On VA examinations in October 2002, in September 2004, and in 
July 2006, the veteran underwent neurological evaluations.  
As previously discussed, the veteran does not have disc 
pathology related to his service-connected lumbar compression 
fracture at L2.  Any complaints of a neurological nature, 
such as localized pain in the low back related to the 
service-connected lumbar spine, have already been evaluated 
under orthopedic manifestations, and to separately rate back 
pain as a neurologic manifestation would violate the rule 
against pyramiding.  38 C.F.R. §4.14.  

Therefore a separate rating for objective neurological 
abnormality under the General Rating Formula for Diseases and 
Injuries of the Spine is not for consideration.

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  As has been discussed previously, the 
criteria for evaluating intervertebral disc syndrome is not 
for application in this case because service connection is 
not in effect for a disc syndrome, and indeed there is no 
objective medical evidence of a disc syndrome related to the 
service-connected lumbar compression fracture at L2.

During the period considered in this appeal, the lumbar 
compression fracture at L2 with mechanical low back pain was 
assigned a 40 percent rating, which was made effective 
retroactive to the date that the claim was filed, and not on 
any date in the one year prior to the date that the claim was 
filed.  In any case, the Board has given consideration of 
whether separate ratings may be assigned for separate periods 
of time based on the facts found ("staged ratings"), 
particularly here where the increased rating claim was filed 
in August 2002 and has been pending for a lengthy period of 
time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings).  

The Board concludes that the evidence shows that the 
veteran's lumbar spine disability is appropriately rated as 
40 percent disabling for the entire period considered in this 
appeal.  In arriving at the determination herein, the Board 
has considered all the evidence consistent with the Court's 
decision in Hart.

In sum, the Board finds that the preponderance of the 
evidence is against a higher rating for the lumbar 
compression fracture at L2 with mechanical low back pain 
under both old rating criteria and rating criteria revised 
effective in September 23, 2002 and September 26, 2003, and 
the benefit-of-the-doubt standard of proof does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

Service connection for a neck disability to include as 
secondary to service-connected lumbar spine disability is 
denied.  

Service connection for a right hip disability to include as 
secondary to service-connected lumbar spine disability is 
denied.  

A rating higher than 40 percent for lumbar compression 
fracture at L2 with mechanical low back pain is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


